Bank of Am., N.A. v Meade (2017 NY Slip Op 06246)





Bank of Am., N.A. v Meade


2017 NY Slip Op 06246


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
ANGELA G. IANNACCI, JJ.


2015-04236
 (Index No. 705042/13)

[*1]Bank of America, N.A., respondent, 
vWarren Meade, appellant, et al., defendants.


Warren Meade, Saint Albans, NY, appellant pro se.
Shapiro, DiCaro & Barak, LLC, Rochester, NY (Ellis M. Oster and Jason P. Dionisio of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Warren Meade appeals from an order of the Supreme Court, Queens County (Dufficy, J.), dated October 7, 2014, which denied his motion to strike or mark off the court's calendar the plaintiff's motion, inter alia, for summary judgment on the complaint.
ORDERED that the appeal is dismissed, with costs.
The appellant has abandoned his appeal from the order appealed from by not making any arguments relating to that order in his brief (see Castle Restoration & Constr., Inc. v Castle Restoration, LLC, 149 AD3d 692, 693; Matter of Miedema v Miedema, 144 AD3d 803, 803-804). Moreover, the appellant has not assembled a proper record on appeal, as the record does not contain the motion papers and exhibits that were before the Supreme Court (see CPLR 5526; Deutsche Bank Natl. Trust Co. v Hounnou, 147 AD3d 814, 814-815; Ghatani v AGH Realty, LLC, 136 AD3d 744). Accordingly, the appeal must be dismissed.
The appellant's remaining contentions are not properly before us on this appeal.
MASTRO, J.P., HALL, COHEN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court